Name: Council Decision 2014/933/CFSP of 18 December 2014 amending Decision 2014/386/CFSP concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol
 Type: Decision
 Subject Matter: Europe;  international affairs;  international trade;  international security
 Date Published: 2014-12-19

 19.12.2014 EN Official Journal of the European Union L 365/152 COUNCIL DECISION 2014/933/CFSP of 18 December 2014 amending Decision 2014/386/CFSP concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 23 June 2014, the Council adopted Decision 2014/386/CFSP. (1) (2) In view of the continued illegal annexation of Crimea and Sevastopol, the Council considers that measures should be taken to further restrict investment in Crimea and Sevastopol. (3) The investment prohibitions in this Decision and the restrictions on trading in goods and technology for use in certain sectors in Crimea or Sevastopol should apply to entities having their registered office, central administration or principal place of business in Crimea or Sevastopol, their subsidiaries or affiliates under their control in Crimea or Sevastopol, as well as branches and other entities operating in Crimea or Sevastopol. (4) In addition, trade in goods and technology for use in certain sectors in Crimea or Sevastopol should be restricted. For the purposes of this Decision, the place of use of goods and technology should be determined on the basis of an assessment of objective elements, including, but not limited to, the destination of the shipment, the postal codes of delivery, any indication on the place of consumption and documented indication by the importer. The notion of place of use should apply to goods or technology that are used continuously in Crimea or Sevastopol. (5) Services in the sectors of transport, telecommunications, energy or the prospection, exploration and production of oil, gas and mineral resources, as well as services related to tourism activities in Crimea or Sevastopol, including in the maritime sector should be prohibited. (6) The prohibitions and restrictions in this Decision cannot be construed as prohibiting or restricting the transit through the territory of Crimea or Sevastopol performed by natural or legal persons or entities of the Union. (7) The prohibitions and restrictions in this Decision do not apply to the conduct of legitimate business with entities outside Crimea or Sevastopol that operate within Crimea or Sevastopol where there are no reasonable grounds to determine that the related goods or services are for use in Crimea or Sevastopol or where the related investments are not destined to enterprises or any subsidiary or affiliate under their control in Crimea or Sevastopol. (8) Further action by the Union is needed in order to implement certain measures. (9) Decision 2014/386/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/386/CFSP is hereby amended as follows: (1) Articles 4a to 4e are replaced by the following: Article 4a 1. The following shall be prohibited: (a) the acquisition or extension of a participation in real estate in Crimea or Sevastopol; (b) the acquisition or extension of a participation in entities in Crimea or Sevastopol, including the acquisition in full of such entities and the acquisition of shares, and other securities of a participating nature; (c) the granting of any financing to entities in Crimea or Sevastopol or for the documented purpose of financing entities in Crimea or Sevastopol; (d) the creation of any joint venture with entities in Crimea or Sevastopol; (e) the provision of investment services directly related to the activities referred to in points (a) to (d). The prohibitions and restrictions in this Article do not apply to the conduct of legitimate business with entities outside Crimea or Sevastopol where the related investments are not destined to entities in Crimea or Sevastopol. 2. The prohibitions in paragraph 1 shall: (a) be without prejudice to the execution of an obligation from contracts concluded before 20 December 2014; (b) not prevent the extension of a participation, if such extension is an obligation under a contract concluded before 20 December 2014. 3. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in paragraph 1. Article 4b 1. It shall be prohibited to sell, supply, transfer, or export goods and technology by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States, whether or not originating in their territories, (a) to entities in Crimea or Sevastopol, or (b) for use in Crimea or Sevastopol, in the following sectors: (i) transport; (ii) telecommunications; (iii) energy; (iv) the prospection, exploration and production of oil, gas and mineral resources. 2. The provision of: (a) technical assistance or training and other services related to the goods and technology in the sectors referred to in paragraph 1; (b) financing or financial assistance for any sale, supply, transfer or export of goods and technology in the sectors referred to in paragraph 1 or for the provision of related technical assistance or training, shall be prohibited. 3. The prohibitions in paragraph 1 and paragraph 2, when related to point (b) of paragraph 1, do not apply where there are no reasonable grounds to determine that the goods and technology or the services under paragraph 2 are to be used in Crimea or Sevastopol. 4. The prohibitions in paragraphs 1 and 2 shall be without prejudice to the execution, until 21 March 2015 of contracts concluded before 20 December 2014, or ancillary contracts necessary for the execution of such contracts. 5. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in paragraphs 1 and 2. 6. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article. Article 4c 1. It shall be prohibited to provide technical assistance, or brokering, construction or engineering services directly relating to infrastructure in Crimea or Sevastopol in the sectors referred to in Article 4b(1), independently of the origin of the goods and technology. 2. The prohibitions in paragraph 1 shall be without prejudice to the execution, until 21 March 2015 of contracts concluded before 20 December 2014, or ancillary contracts necessary for the execution of such contracts. 3. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in paragraphs 1 and 2. Article 4d 1. The competent authorities may grant an authorisation in relation to the activities referred to in Article 4a(1), Article 4b(2) and Article 4c(1) and to the goods and technology referred to in Article 4b(1), provided that they are: (a) necessary for official purposes of consular missions or international organisations enjoying immunities in accordance with international law located in Crimea or Sevastopol; or (b) related to projects exclusively in support of hospitals or other public health institutions providing medical services or civilian education facilities located in Crimea or Sevastopol. 2. The competent authorities may also grant, under such terms and conditions as they deem appropriate, an authorisation for a transaction in relation to the activities referred to in Article 4a(1), provided that the transaction is for the purpose of maintenance in order to ensure safety of existing infrastructure. 3. The competent authorities may also grant an authorisation in relation to the goods and technology referred to in Article 4b(1) and to the activities referred to in Article 4b(2) and Article 4c, where the sale, supply, transfer or export of the items or the carrying out of those activities is necessary for the urgent prevention or mitigation of an event likely to have a serious and significant impact on human health and safety, including the safety of existing infrastructure, or the environment. In duly justified cases of emergency, the sale, supply, transfer or export may proceed without prior authorisation provided that the exporter notifies the competent authority within five working days after the sale, supply, transfer or export has taken place, providing detail about the relevant justification for the sale, supply, transfer or export without prior authorisation. The Commission and the Members States shall inform each other of the measures taken under this paragraph and share any other relevant information at their disposal. Article 4e 1. It shall be prohibited to provide services directly related to tourism activities in Crimea or Sevastopol, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States. 2. It shall be prohibited for any ship providing cruise services, to enter into or call at any port situated in the Crimean Peninsula. The Union shall take the necessary measures in order to determine the relevant ports to be covered by this paragraph. 3. The prohibition in paragraph 2 shall not apply when a ship enters or calls at one of the ports situated in the Crimean Peninsula for reasons of maritime safety in cases of emergency. The competent authority shall be informed of the relevant entry into or call at the port within five working days. 4. The prohibitions set out in paragraph 1 shall be without prejudice to the execution, until 21 March 2015, of contracts concluded before 20 December 2014, or ancillary contracts necessary for the execution of such contracts. 5. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in paragraph 1. (2) Articles 4f and 4g are deleted. Article 2 This Decision shall enter into force on the day following the date of its publication in the Official Journal of the European Union. Done at Brussels, 18 December 2014. For the Council The President S. GOZI (1) OJ L 183, 24.6.2014, p. 70.